J-S02036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

BRIAN ANTHONY FRAME

                          Appellant                No. 1001 EDA 2014


          Appeal from the Judgment of Sentence of March 3, 2014
             In the Court of Common Pleas of Chester County
            Criminal Division at No.: CP-15-CR-0000774-2013


BEFORE: MUNDY, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                       FILED FEBRUARY 04, 2015

      Brian Frame appeals the trial court’s determination that Frame is a

sexually violent predator (“SVP”), and, as such, subject to lifetime

registration and reporting requirements pursuant to Pennsylvania’s Sex

Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10, et seq.

(“SORNA” or “the Act”). Frame contends that the Commonwealth failed to

prove by clear and convincing evidence that Frame qualified for that

designation based upon the statute’s multifactorial analysis. We adopt the

trial court’s analysis and affirm.

      In open court at the time that it entered its decision, the trial court

provided the following account of the facts underlying Frame’s convictions

that led to his classification as an SVP:

      The victims will be referred [to] by me as the older victim and
      younger victim. [Frame] first contacted the older victim through
J-S02036-15


     the social Internet program SKOUT in April, 2011. That victim
     told [Frame that victim] was 15 years old. So [Frame] knew the
     that the victim was underage when they first started texting.
     And [Frame] commented about him being young.             Phone
     numbers were exchanged, and they texted back and forth for
     several months. They met in June of 2011 at a park when the
     victim texted [Frame] that he was upset. They sat in [Frame’s]
     car.

     [Frame] initiated sexual behavior by placing his hands, the
     victim’s hands, over [Frame’s] penis. [Frame] then suggested
     oral sex and they engaged in oral sex.

     The victim was 15 at the time.

     The next crimes charged occurred on New Year’s Day, 2013.
     Both victims were together on that date in Quarryville. The
     older victim was 16 and the younger victim was 13. [Frame]
     asked them to send him a picture of their penis[es], which they
     did via cell phone. [Frame] drove to Quarryville, picked up both
     victims, and drove them to his house. There he gave them
     several cups of wine while they watched YouTube, then he took
     them to the bathroom where he shaved the older victim’s genital
     area with an electric razor. The three then showered together.
     He digitally penetrated the younger victim’s anus. . . .

     After showering, the three got into [Frame’s] bed. [Frame]
     lubricated his penis and masturbated. After this, he performed
     oral sex on the younger victim while the older victim performed
     oral sex on [Frame]. Following that, [Frame] inserted his penis
     into the younger victim’s anus.

     The victim told him to take it out because it hurt really bad. The
     younger victim could hardly walk due to the pain. [Frame] then
     drove the victims home.

Notes of Testimony (“N.T.”), 2/26/2014, at 8-10.

     On August 14, 2013, Frame entered a negotiated guilty plea to one

count of involuntary deviate sexual intercourse of a person less than sixteen

years old, 18 Pa.C.S. § 3123(a)(7), one count of statutory sexual assault, 18

Pa.C.S. § 3122.1(b), and two counts of corruption of the morals of a minor,


                                    -2-
J-S02036-15



18 Pa.C.S. § 6301(a)(1). At the conclusion of the guilty plea hearing, the

trial court entered an order directing the Sexual Offender Assessment Board

(“SOAB”) to perform an assessment of Frame pursuant to 42 Pa.C.S.

§ 9799.24 to determine whether Frame is an SVP.          On October 25, 2013,

after SOAB board member Bruce Mapes, Ph.D., conducted his assessment

based upon the documentary record and without meeting with Frame, he

notified the trial court that Frame met the SVP criteria. During the interim,

Frame also sought the assessment of Elliot Atkins, Ph.D., who disagreed with

Dr. Mapes’ conclusions.

      On January 8, 2014, and February 6, 2014, the trial court held

evidentiary hearings.     Dr. Mapes, a licensed forensic psychologist, was

admitted as an expert in the field of forensic psychology and the assessment

and treatment of sex offenders, testified in support of his finding that Frame

was an SVP. Dr. Atkins, a forensic psychologist admitted as an expert in the

same areas, testified contrarily.     On February 26, 2014, the trial court

determined that Frame was an SVP pursuant to 42 Pa.C.S. § 9799.24(c)(3).

In support of its determination, the trial court offered a lengthy on-the-

record recital of its findings relative to each of the fourteen factors set forth




                                      -3-
J-S02036-15



in subsection 9799.24(b). On March 27, 2014, Frame filed a timely notice of

appeal.1

        Frame presents the following issue for our review: “Whether the lower

court erred by finding that the Commonwealth proved by clear and

convincing evidence that [Frame] is [an SVP] despite the Commonwealth

presenting insufficient evidence to declare [Frame] an SVP?” Brief for Frame

at 4.

        Our scope and standard of review, as well as the legal framework

governing SVP determinations, are as follows:

        A challenge to a determination of SVP status requires us to view
        the evidence:

           [I]n the light most favorable to the Commonwealth. The
           reviewing court may not weigh the evidence or substitute
           its judgment for that of the trial court. The clear and
           convincing standard requires evidence that is so clear,
           direct, weighty and convincing as to enable [the trier of
           fact] to come to a clear conviction, without hesitancy, of
           the truth of the precise facts [at] issue.

        Commonwealth v. Plucinski, 868 A.2d 20, 25 (Pa.
        Super. 2005) (internal citations and quotation marks omitted).
        The scope of review is plenary. Commonwealth v. Brooks,
        7 A.3d 852 (Pa. Super. 2010). “[A]n expert’s opinion, which is
        rendered to a reasonable degree of professional certainty, is
        itself evidence.” Commonwealth v. Fuentes, 991 A.2d 935,
        944 (Pa. Super.) (en banc) . . . .

        A challenge to the sufficiency of the evidence to support an SVP
        designation requires the reviewing court to accept the
____________________________________________


1
      The trial court did not direct Frame to file a concise statement of the
errors complained of on appeal, but the court has provided a detailed
opinion pursuant to Pa.R.A.P. 1925(a).



                                           -4-
J-S02036-15


     undiminished record of the case in the light most favorable to
     the Commonwealth. Commonwealth v. Meals, 912 A.2d 213,
     218 (Pa. 2006). The reviewing court must examine all of the
     Commonwealth’s evidence without consideration of its
     admissibility. Commonwealth v. Baker, 24 A.3d 1006, 1035
     (Pa. Super. 2011). A successful sufficiency challenge can lead to
     an outright grant of relief such as a reversal of the SVP
     designation, whereas a challenge to the admissibility of the
     expert’s opinion and testimony is an evidentiary question which,
     if successful, can lead to a new SVP hearing. Commonwealth
     v. Sanford, 863 A.2d 428, 431 (Pa. 2004) (distinguishing
     concepts of sufficiency of evidence versus admissibility of
     evidence, but refusing to render any opinion on whether SVP
     expert’s “reliance on the affidavit of probable cause and the
     charging documents somehow rendered her testimony
     inadmissible as this issue is not before this court”).

                                  ****

     Our task . . . is one of review, not one of reweighing or assessing
     the evidence in the first instance. Meals, 912 A.2d at 223.

      “After conviction but before sentencing, a court shall order an
     individual convicted of a sexually violent offense to be assessed
     by the [SOAB].”      42 Pa.C.S.A. § 9799.24(a).       [Subs]ection
     9799.24(b) provides:

        § 9799.24. Assessments

                                  ****

        (b)       Assessment.—Upon receipt from the court of an
        order for an assessment, a member of the board . . . shall
        conduct an assessment of the individual to determine if the
        individual should be classified as a sexually violent
        predator.     The board shall establish standards for
        evaluations     and   for   evaluators     conducting   the
        assessments. An assessment shall include, but not be
        limited to, an examination of the following:

        (1)      Facts of the current offense, including:

           (i)   Whether the offense involved multiple victims.

           (ii) Whether the individual exceeded         the   means
           necessary to achieve the offense.


                                    -5-
J-S02036-15


           (iii)   The nature of the sexual contact with the victim.

           (iv)    Relationship of the individual to the victim.

           (v)     Age of the victim.

           (vi) Whether the offense included a display of unusual
           cruelty by the individual during the commission of the
           crime.

           (vii) The mental capacity of the victim.

        (2)        Prior offense history, including:

           (i)     The individual’s prior criminal record.

           (ii) Whether       the   individual   completed   any   prior
           sentences.

           (iii) Whether the individual participated in available
           programs for sexual offenders.

        (3)        Characteristics of the individual, including:

           (i)     Age.

           (ii)    Use of illegal drugs.

           (iii) Any mental illness, mental disability or mental
           abnormality.

           (iv) Behavioral characteristics that contribute to the
           individual’s conduct.

        (4) Factors that are supported in a sexual offender
        assessment field as criteria reasonably related to the risk
        of reoffense.

                                     ****

     42 Pa.C.S.A. § 9799.24(b). An SOAB board member conducts
     the assessment to determine if the individual should be classified
     as an SVP. Id. The SOAB merely assesses the defendant; it
     does not perform an adjudicative function. Commonwealth v.
     Kopicz, 840 A.2d 342, 351 (Pa. Super. 2003). The statute
     dictates the factors for the expert to consider when making an
     SVP analysis:




                                        -6-
J-S02036-15


       [T]he “science” here (and the SVP designation
       consequences it triggers) is responsive to, indeed it is a
       direct byproduct of, a specific legislatively-adopted scheme
       which sets forth the relevance and contours of the
       challenged evidence.         The General Assembly has
       determined that a sexual offender’s SVP status is
       significant to the operation of the registration and
       notification provisions of the law.       The Assembly has
       defined the triggering term (“sexually violent predator”)
       and has set forth the factors to be considered in making
       that determination. This scheme represents a legislative
       policy judgment concerning the proper response to certain
       sexual offenders. The question of SVP status is thus a
       statutory question, . . . and, at least in the absence of a
       challenge to the propriety of the substance of the statute,
       the question of evidentiary relevance is framed by the very
       provisions of the statute itself, not some external source.

     Dengler, 890 A.2d at 383 (holding: “Because the legislature
     provided the framework for assessing whether an offender is an
     SVP, expert testimony tracking that framework, by definition,
     should be deemed generally accepted in the community of
     professionals who conduct SVP assessments. . . .”). Therefore,
     the salient statutory inquiry for SVP designation:

       [I]s identification of the impetus behind the commission of
       the offense; that is, whether it proceeds from a mental
       defect/personality disorder or another motivating factor.
       The answer to that question determines, at least
       theoretically, the extent to which the offender is likely to
       reoffend, and [S]ection [9799.24] provides the criteria by
       which such likelihood may be gauged. Plucinski, supra at
       26.

     “To deem an individual a sexually violent predator, the
     Commonwealth must first show [the individual] ‘has been
     convicted of a sexually violent offense as set forth in [section
     9799.14] . . . .’” Commonwealth v. Askew, 907 A.2d 624,
     629 (Pa. Super. 2006); see also 42 Pa.C.S.A. § 9799.12.
     “Secondly, the Commonwealth must show that the individual has
     ‘a mental abnormality or personality disorder that makes [him]
     likely to engage in predatory sexually violent offenses.’”
     Askew, supra. When the Commonwealth meets this burden,
     the trial court then makes the final determination on the
     defendant’s status as an SVP. Kopicz, supra.

                                  -7-
J-S02036-15


      An SVP assessment is not a trial or a separate criminal
      proceeding that subjects the defendant to additional
      punishment. Commonwealth v. Howe, 842 A.2d 436, 445-46
      (Pa. Super. 2004). SVP status, therefore, does not require proof
      beyond a reasonable doubt; the court decides SVP status upon a
      show of clear and convincing evidence that the offender is, in
      fact, an SVP. Commonwealth v. Killinger, 888 A.2d 592, 600
      (Pa. 2005).

Commonwealth v. Prendes, 97 A.3d 337, 355-58 (Pa. Super. 2014)

(citations modified; footnote omitted).

      The   only    issue   presented     concerns   the   adequacy   of   the

Commonwealth’s proof to the effect that Frame qualified as an SVP.         The

trial court aptly framed the inquiry as follows:

      An individual is not automatically found to be a sexually violent
      predator upon conviction of a sexual offense. Commonwealth
      v. Lipphardt, 841 A.2d 551, 558 (Pa. Super. 2004).           The
      relevant inquiry is whether [Frame] suffers from a mental
      abnormality or personality disorder that makes him likely to
      engage in predatory sexually violent offenses.       42 Pa.C.S.
      § 9799.12.

      A mental abnormality under the Act is defined as “[a] congenital
      or acquired condition of a person that affects the emotional or
      volitional capacity of the person in a manner that predisposes
      that person to the commission of criminal sexual acts to a
      degree that makes the person a menace to the health and safety
      of other persons.” 42 Pa.C.S. § 9799.12. Predatory is defined
      as “[a]n act directed at a stranger or at a person with whom a
      relationship has been initiated, established, maintained or
      promoted, in whole or in part, in order to facilitate or support
      victimization.” Id.

                                    ****

      [J]ust because a testifying Board member is found to be
      credible, does not necessarily lead to the conclusion that the
      Commonwealth has proved by clear and convincing evidence all
      the elements for a sexually violent predator classification.
      Lipphardt, 841 A.2d at 555-56 (citing Commonwealth v.

                                      -8-
J-S02036-15


       Krouse, 799 A.2d 835, 840 (Pa. Super. 2002)). The court must
       consider the assessment factors listed in 42 Pa.C.S.
       § 9799.24(b) and determine the likelihood that a defendant will
       commit another offense based upon these factors. Krouse, 799
       A.2d at 843.

Trial Court Opinion, 5/14/2014, at 4-5 (citations modified).

       Frame’s argument largely reduces to the contention that Dr. Mapes’

assessment on behalf of SOAB was based upon the psychological diagnoses

that Frame was affected by paraphilia NOS with pedophilia features.2

According to Frame, because this diagnosis “cannot be supported by the

psychological community,” Brief for Frame at 13, and because the diagnosis

was a necessary premise to Dr. Mapes’ assessment that Frame suffered from

a mental abnormality or personality disorder that predisposed Frame to

commit sexually violent offenses in the future, that assessment was infirm.

       Specifically, Frame contends that “Dr. Mapes’ diagnosis of pedophilia

features is unfounded.” Id. As Frame acknowledges, Dr. Mapes’ diagnosis

of pedophiliac tendencies was based upon the age of the younger victim,
____________________________________________


2
       “According to the Diagnostics and Statistics Manual—IV—TR [“DSM—
IV”], ‘[t]he essential features of a Paraphilia are recurrent, intense sexually
arousing fantasies, sexual urges, or behaviors generally involving
1) nonhuman objects, 2) suffering or humiliation of oneself or one’s partner,
or 3) children or other nonconsenting persons that occur over a period of at
least six months.’” United States v. Graham, 683 F.Supp.2d 129, 135
(D. Mass. 2010). Among the eight separate paraphilia diagnoses recognized
by the DSM—IV is pedophilia, “deviant arousal to prepubescent children.”
Id. However, for every diagnosis in the DSM—IV there exists a separate
category for “NOS,” or Not Otherwise Specified, to enable “coding Paraphilias
that do not meet the criteria for any of the specific subcategories” of a given
diagnosis. Id. at 136.



                                           -9-
J-S02036-15



with thirteen years of age recognized as the cut-off age for a pedophilia

diagnosis, and Frame’s interest in shaving the older victim’s genitals. Id. at

14.   Frame contends that the age cutoff “is an arbitrary number when it

comes to this case,” and argues that Dr. Atkins’ own proposed criterion, that

the distinction lies in whether the particular victim is pre- or post-pubescent,

should conclusively govern this case. Id. Because the younger victim was

unshaved when Frame engaged in sexual activity with him, Frame

maintains, the trial court should not have accepted Dr. Mapes’ diagnosis.

      With regard to paraphilia NOS, Frame argues that Dr. Mapes based

this NOS diagnosis upon Frame’s putative interest in children who could not

give informed consent spanning greater than six months. Frame contends

that Dr. Mapes failed to provide any evidence to support this premise, fatally

undermining the diagnosis and the SVP designation that followed.          Frame

contrasts Dr. Mapes’ analysis with Dr. Atkins’ contrary observations.

      What becomes clear in parsing Frame’s arguments is that his challenge

bears at least as many hallmarks of a challenge to the fact-finder’s weighing

of the evidence as it does to a sufficiency challenge.     In either event, our

standard requires us to defer to the trial court’s findings of fact to the extent

that they find support in the record. See Prendes, 97 A.3d at 355-56. We

find that the trial court’s determination that Frame is an SVP was supported

by sufficient evidence.

      Rather than recite at length the evidence in question, we adopt as our

own the trial court’s opinion as supplemented by the court’s lengthy on-the-

                                     - 10 -
J-S02036-15



record review of evidence and of his findings, which reflect findings of fact

for which the record furnishes ample support. The court’s discussion can be

found in the February 26, 2014 notes of testimony at pages three through

twenty-four. The trial court’s opinion and the relevant excerpts of the trial

court’s in-court discussion of the bases for its determination are attached

hereto for ease of reference.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2015




                                   - 11 -
                                                                    Circulated 01/14/2015 10:52 AM




 COMMONWEALTH OF PENNSYLVANIA: IN THE COURT OF COMMON PLEAS

                                             : CHESTER COUNTY, PENNSYLVANIA
         vs
                                               CRIMINAL ACTION

 BRIAN ANTHONY FRAME                           NO. 774-13

                                               SUPERIOR COURT NO. 1001 EDA 2014

 Priya DeSouza, Esquire, Attorney for the Commonwealth.
                                                                                 '1
 Mitchell Baylarian, Esquire, Attorney for the Defendant.                        , )




                                                                       l'    '
                            STATEMENT OF THE COURT

                                                                             ,I         ,"
        An appeal having been taken, pursuant to Pa.R.A.P. 1925(a), thefollowing
                                                                         ,        (/}   \""C)



 statement is submitted.

        Defendant was charged with the following concerning two juvenile male victims,

one 13 year old and one 16 year old:

    •   one count of involuntary deviate sexual intercourse, in violation of 18 Pa.C.S.A.
        §3123(a)(7);
    •   one count of statutory sexual assault, in violation of 18 Pa.C.S.A. §3122.1(b);
    •   one count of unlawful contact with minors, in violation of 18 Pa.C.S.A. §6318(a)(1);
    •   two counts of corruption of minors, in violation of 18 Pa.C.S.A. §6301 (a)(1);
    •   one count of indecent assault, in violation of 18 Pa.C.S.A. §3126(a)(8);
    •   two counts of selling or furnishing liquor or malt or brewed beverages to minors, in
        violation of 18 Pa.C.S.A. §6310.1 (a);
    •   one count of criminal use of communication facility, in violation of 18 Pa.C.S.A.
        §7512 (a);
    •   one count of sexual abuse of children, in violation of 18 Pa.C.S.A. §6312(d); and
    •   one count of aggravated indecent assault, in violation of 18 Pa.C.S.A. §3125(a)(8);


        On August 14, 2013, Defendant entered a guilty plea with an agreed upon

sentence that was approved by this court pending an SVP assessment and hearing, if

needed. Defendant pled to the following charges: one count of involuntary deviate

sexual intercourse, in violation of 18 Pa.C.S.A. §3123(a)(7); one count of statutory sexual

assault, in violation of 18 Pa.C.S.A. §3122.1(b); and two counts of corruption of minors, in

violation of 18 Pa.C.S.A. §6301 (a)(1).
                                                                   Circulated 01/14/2015 10:52 AM




        Defendant executed the colloquy form, including his understanding of the

 consequences of pleading guilty to a Megan's Law Offense and the consequences of

 being found a Sexually Violent Predator. At the conclusion of the guilty plea hearing, the

court entered an order directing the State Sexual Offender Assessment Board to perform

 an assessment of Defendant, as required by 42 Pa.C.S.A. § 9799.24, to determine if

Defendant is a sexually violent predator. Said assessment was performed and on

October 25, 2013 the Sexual Offenders Assessment Board sent notice that Defendant

met the criteria of a sexually violent predator.

       On January 8,2014 and February 26,2014, an evidentiary hearing was held. On

February 26,2014 this court determined that Defendant was a Sexually Violent Predator

pursuant to 42 Pa.C.S.A. § 9799.24(e)(3). Defendant filed a timely Notice of Appeal on

March 27, 2014. Defendant alleges that this court erred in declaring him a sexually

violent predator. We disagree.

        The Commonwealth has the burden of showing that Defendant is a sexually

violent predator by clear and convincing evidence. 42 Pa.C.S.A. §9799.24(e)(3). In

order to determine whether a defendant is a sexually violent predator, the

Commonwealth must show that a defendant was convicted of a "sexually violent

offense," one of the offenses listed in the statute, and that a defendant is a sexually

violent predator because he has a mental or personality disorder which makes the

defendant more likely to commit a "predatory sexually violent offense." 42 Pa.C.S.A.

§9799.12.

      42 Pa.C.S.A. §9799.12 defines a sexually violent predator as "[aJ person who

has been convicted of a sexually violent offense as set forth in section 9799.14 (relating




                                           2
                                                                                 Circulated 01/14/2015 10:52 AM




 to registration) and who is determined to be a sexually violent predator under section

 9799.24 (relating to assessments) due to a mental abnormality or personality disorder

 that makes the person likely to engage in predatory sexually violent offenses."

         There is no dispute that Defendant was convicted of sexually violent offenses as

 set forth in 42 Pa.C.SA § 9799.14. Defendant entered a guilty plea to involuntary

 deviate sexual intercourse, in violation of 18 Pa.C.SA §3123(a)(7), and one count of

 statutory sexual assault, in violation of 18 Pa.C.SA §3122.1(b). Both crimes are listed in

 42 Pa.C.SA § 9799.14.

         Therefore, in accordance with 42 Pa.C.SA §9799.24(a), this court properly

ordered a member of the Board of Assessment to assess Defendant to see if he meets

the criteria for a sexually violent predator. In 42 Pa.C.SA § 9799.24, the legislature

has provided a list of fourteen factors to consider in the sexual offender assessment,

but also points out that an assessment need not be limited to the listed factors.'



'42 Pa.C.S.A. § 9799.24(b) lists as factors:

(1) Facts of the current offense, including:
        i.       Whether the offense involved multiple victims.
        ii.      Whether the individual exceeded the means necessary to achieve the offense.
        iii.     The nature of the sexual contact with the victim.
        iv.      Relationship of the individual to the victim.
        v.       Age of the victim.
       vi.       Whether the offense included a display of unusual cruelty by the individual during the
                commission of the crime.
       vii.     The mental capacity of the victim.

(2) Prior offense history, including:
        i.       The individual's prior criminal record.
        ii.      Whether the individual completed any prior sentences.
        iii.     Whether the individual participated in available programs for sexual offenders.

(3) Characteristics of the individual, including:
       i.       Age of the individual.
       ii.      Use of illegal drugs by the individual.
       iii.     Any mental illness, mental disability or mental abnormality.
       iv.      Behavioral characteristics that contribute to the individual's conduct.



                                                  3
                                                                     Circulated 01/14/2015 10:52 AM




 Thereafter, as discussed above, the Board member submitted a written report and a

sexually violent predator hearing was held.

       At the hearing, it is the court's duty to determine whether the Commonwealth has

proved by clear and convincing evidence that the individual is a sexually violent

predator. 42 Pa.C.SA §9799.24(e)(3). See also Commonwealth v. Snyder, 870 A.2d

336, 347 (Pa.Super. 2005). The "clear and convincing" standard "requires evidence

that is 'so clear, direct, weighty, and convincing as to enable the trier of fact to come to

a clear conviction, without hesitancy, of the truth of the precise facts in issue. '"

Commonwealth v. Maldonado, 838 A.2d 710, 715 (Pa. 2003), quoting Rohm and Haas

Co. v. Continental Cas. Co., 781 A.2d 1172, 1179 (Pa. 2001), quoting Lessner v.

Rubinson, 592 A.2d 678, 681 (Pa. 1991).

       An individual is not automatically found to be a sexually violent predator upon

conviction of a sexual offense. Commonwealth v. Lipphardt, 841 A.2d 551, 558

(Pa.Super. 2004). The relevant inquiry is whether Defendant suffers from a mental

abnormality or personality disorder that makes him likely to engage in predatory

sexually violent offenses. 42 Pa.C.SA § 9799.12.

      A mental abnormality under the Act is defined as "[a] congenital or acquired

condition of a person that affects the emotional or volitional capacity of the person in a

manner that predisposes that person to the commission of criminal sexual acts to a

degree that makes the person a menace to the health and safety of other persons." 42

Pa.C.SA § 9799.12.       Predatory is defined as "[a]n act directed at a stranger or at a

person with whom a relationship has been initiated, established, maintained or




                                          4
    .!.i.3G
                                                                               Circulated 01/14/2015 10:52 AM




 promoted, in whole.or in part, in order to facilitate or support victimization." Id.

         This court is also aware that just because a testifying Board member is found to

 be credible, does not necessarily lead to the conclusion that the Commonwealth has

 proved by clear and convincing evidence all the elements for a sexually violent predator

 classification. Lipphardt, 841 A.2d at 555-556, citing Commonwealth v. Krouse, 799

 A.2d 835, 840 (Pa.Super. 2002), app. denied 821 A.2d 586 (Pa. 2003). The court must

 consider the assessment factors listed in 42 Pa.C.SA § 9799.24(b) and determine the

 likelihood that a defendant will commit another offense based upon these factors.

 Krouse, 799 A.2d at 843.

          In examining a trial court's determination that SVP status is appropriate, an

 appellate court's review is plenary. Dixon, 907 A.2d at 535, citing Commonwealth v.

Krouse, 799 A.2d 835, 837 (Pa.Super. 2002). The trial court will be reversed only if the

Commonwealth has not presented clear and convincing evidence sufficient to enable

the court to determine that each element required by the statute has been satisfied.

Dixon, 907 A.2d 535, quoting Commonwealth v. Plucinski, 868 A.2d 20, 25 (Pa.Super.

2005). The evidence must be viewed in the light most favorable to the Commonwealth

and an appellate court may not weigh the evidence or substitute its judgment for that of

the trial court.   ~   "The clear and convincing standard requires evidence that is so clear,

direct, weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitancy, of the truth of the precise facts in issue." ~

        In the case at hand, the Commonwealth presented ample evidence to establish

Defendant meets the requirements of a sexually violent predator. Defendant was



(4) Factors that are supported in a sexual offender assessment field as criteria reasonably related to the



                                                 5
                                                                  Circulated 01/14/2015 10:52 AM




 convicted of the required enumerated offense. A sexually violent predator hearing was

 held at which time the Commonwealth presented the expert testimony of Dr. Mapes

 and Defendant presented expert testimony of Dr. Atkins. In the interest of judicial

 economy, this court entered findings of fact and conclusions of law on the record on

 February 26, 2014. Said findings and conclusions are attached hereto and made a part

 hereof.

     As set forth on the record, the Commonwealth has, by clear and convincing

 evidence, met its burden of proof in establishing that Defendant's mental abnormality/

 personality disorder makes him likely to engage in predatory sexually violent offenses

 and that Defendant is likely to reoffend. Therefore, based on the factors outlined in

§9799.24 this court properly found Defendant to be a sexually violent predator.

Defendant's argument on appeal regarding his sexually violent predator status is

without merit.



                                             BY THE COURT:



                                             {i!fi£Tl~



risk of reoffense.



                                         6
                                                 Circulated 01/14/2015 10:52 AM
                                                                         2




 1         THE COURT:   Mr. Baylarian, what was the

 2    delay?

 3         MR. BAYLARIAN:     I was downstairs ringing

 4    the bell.   I was downstairs with Mr. Frame.            We

 5    were down there for awhile.

 6         THE COURT:   But you were trying to get

 7    here on time this afternoon?

 8         MR. BAYLARIAN:     Oh, yeah.     I was done with

 9    Mr. Frame about 1:20, 1:25.

10         THE COURT:   Okay.    Good.     I won't take

11    your head off.

12         MR. BAYLARIAN:     I apologize.

13         THE COURT:   I just have a lot going on and

14    the late backs me up.     I'm glad I asked.

15         We're here in the matter of Brian Anthony

16    Frame, case number 774 of 2013.        Mr. Frame

17    entered a guilty plea on August 14th of 2013.

18    It's really a plea agreement, but the charges

19    to which he pled guilty required that he be

20·   assessed to determine if he is a sexually

21    violent predator according to the statutory

22    scheme.

23         Now, I am now going to give my findings

24    and conclusions and rulings.        These are made
                                            Circulated 01/14/2015 10:52 AM
                                                                    3




 1   without benefit of a transcript.    I have relied

 2   on my notes and documents.

 3          Defendant pled guilty to involuntary

 4   deviate sexual intercourse, statutory sexual

 5   assault, and two counts of corruption of

 6   minors.

 7          The first two charges are charges that

 8   lead to the need for an assessment under the

 9   law.

10          We had a hearing on January 8th and

11   February 6th, 2014, on the issue of whether or

12   not he is a sexually violent predator.       We have

13   had a number of snow days and delays, more than

14   I have seen in my life during this time frame.

15   So we're now here together to finally reach the

16   conclusions and move forward on the

17   implementation of the sentence.

18          In order for the Court to determine

19   whether a defendant is a SVP, is the phrase I

20   will use for sexually violent predator -- it

21   might save a little time and effort to use

22   SVP -- the Commonwealth must show that the

23   defendant was convicted of a, quote, sexually

24   violent offense, end of quote, one of the
                                             Circulated 01/14/2015 10:52 AM
                                                                    4




 1   offenses listed in the statute, and that a

 2   defendant is SVP because he has a mental

 3   abnormality or personality disorder which makes

 4   him more likely to commit a predatory sexually

 5   violent offense.

 6        Section 979912 of the Title 42.    I am not

     going to put in all of the statutory cites.          I
 7

 8   think we're all familiar with the law, but I am

 9   reading from the -- when I quote things, they

10   are taken from 9799.

11        Predatory is defined as an act directed at

12   a stranger or at a person with whom a

13   relationship has been initiated, established,

14   maintain~d or promoted,   in whole or in part, in

15   order to facilitate or support victimization.

16        A mental abnormality or personality

17   disorder under this act is defined as a, quote,

18   congenital or acquired condition of a person

19   that affects the emotional or volitional

20   capacity of the person in a manner that

21   predisposes that person to the commission of

22   criminal sexual acts to a degree that makes the

23   person a menace to the health and safety of the

24   other persons.
                                                  Circulated 01/14/2015 10:52 AM
      , I                                                                 5




 1          I must also consider the assessment

 2   factors listed at 9799.24 and determine the

 3   likelihood that the defendant will commit

 4   another offense based on those factors.

 5          So, the defendant did plead guilty to

 6   sexually violent offenses.     The first two of

 7   the four that I mentioned.     That is a

 8   requirement in this analysis.        So that

 9   requirement is met.

10          Dr. Mapes testified.   His    cv   and his

11   Pennsylvania Sexual Offenders Assessment Board

12   report are both exhibits.     And the assessment

13   board will be referred to as the SOAB.            He has

14   been a member of the SOAB since 1997.           He is

15   found to be an expert in the field of forensic

16   psychology, and in the assessment and treatment

17   of sexual offenders.

18          Dr. Mapes has performed well over 500 SOAB

19   evaluations and he has testified on SOAB

20   matters more than 100 times.

21          In this case, the Defendant Frame was

22   referred to Dr. Mapes for a SOAB assessment

23   pursuant to a court order to determine if he is

24   a sexually violent predator.        Dr. Mapes
                                             Circulated 01/14/2015 10:52 AM
                                                                     6




 1   reviewed all of the information made available

 2   to him and conducted the assessment, the

 3   purpose of which was to render an opinion if

 4   the defendant meets the requirements set out by

 5   statute to be a sexually violent predator.

 6        In the process, Dr. Mapes reviewed the

 7   police criminal complaint, the affidavit of

 8   probable cause, the District Attorney's list of

 9   charges, the Parkesburg Police investigative

10   records, the Quarryville police investigative

11   records, and Investigator Nelson's summary.          A

12   summary report of defense counsel notified

13   Dr. Mapes that defendant would not participate

14   in the assessment.   Dr. Mapes testified that

15   85 percent of those assessed choose not to

16   participate in the SOAB evaluation.     A

17   defendant has the right to decline to

18   participate.

19        Dr. Elliot Atkins testified on behalf of

20   the defendant.   And his Cv and his letter

21   opinion were read by me, the Court.     They are,

22   his letter opinion was regarding Dr. Mapes'

23   report, their exhibits.   And Dr. Atkins was

24   found by stipulation to be an expert in
                                                Circulated 01/14/2015 10:52 AM
      .I                                                                7




 1   forensic psychology and in the treatment and

 2   assessment of sexual offenders.

 3           Dr. Atkins also has years of experience in

 4   forensic psychology.     He was asked to, quote,

 5   take a look at Dr. Mapes' report, end of quote.

 6   After he did, he asked for more, and defense

 7   counsel sent him, quote, discovery materials,

 8   end of quote.     The record doesn't reflect what

 9   discovery materials he received.

10           Dr. Atkins met with the defendant twice

11   for a total of six hours.     He also had an

12   associate do psychological testing of the

13   defendant.     Some of that testing was

14   self-reporting.

15           Dr. Atkins believes that one cannot assess

16   a person without meeting with the person.

17           Dr. Mapes considered the defendant's

18   history with the current case and records

19   surrounding it.

20           I have read the reports.   I have read the

21   CV's.     I have read the court file,    including

22   the affidavit of probable cause.        I have heard

23   the arguments.     I have heard two days of

24   testimony.
                                              Circulated 01/14/2015 10:52 AM
                                                                      8




 1          It is in his report Dr. Mapes desciribes

 2   the instant offenses.     They were one year six

 3   months apart.    This is gathered also from the

 4   probable cause affidavit.    They occurred in

 5   western Chester County.

 6          The victims will be referred by me as the

 7   older victim and younger victim.     The defendant

 8   first contacted the older victim through the

 9   social Internet program SKOUT in April, 2011.

10   That victim told the defendant he was 15 years

11   old.    So the defendant knew that the victim was

12   underage when they first started texting.          And

13   the defendant commented about him being young.

14   Phone numbers were exchanged, and they texted

15   back and forth for several months.      They met in

16   June of 2011 at a park when the victim texted

17   the defendant that he was upset.     They sat in

18   the defendant's car.

19          The defendant initiated sexual behavior by

20   placing his hands, the victim's hands, over the

21   defendant's penis.     The defendant then

22   suggested oral sex, and they engaged in oral

23   sex.

24          The victim was 15 at the time.
                                                Circulated 01/14/2015 10:52 AM
                                                                          9




 1        The next crimes charged occurred on New

 2   Year's Day, 2013.     Both victims were together

 3   on that date in Quarryville.     The older victim

 4   was 16 and the younger victim was 13.

 5   Defendant asked them to send him a picture of

 6   their penis, which they did via cell phone.

 7   Defendant drove to Quarryville, picked up both

 8   victims, and drove them to his house.         There he

 9   gave them several cups of wine while they

10   watched YouTube, then he took them to the

11   bathroom where he shaved the older victim's

12   genital area with an electric razor.        The three

13   then showered together.     He digitally

14   penetrated the younger victim's anus.         After

15   showering -- and the purpose was to make sure

16   that it was clean.

17        After showering, the three got into

18   defendant's bed.     The defendant lubricated his

19   penis and masturbated.     After this, he

20   performed oral sex on the younger victim while

21   the older victim performed oral sex on the

22   defendant.   Following that, defendant inserted

23   his penis into the younger victim's anus.

24        The victim told him to take it out because
                                             Circulated 01/14/2015 10:52 AM
                                                                   10




 1   it hurt really bad.     The younger victim could

 2   hardly walk due to the pain.     Defendant then

 3   drove the victims home.

 4        The Act requires that we consider 15

 5   factors during the course of the assessment to

 6   determine whether one is a sexually violent

 7   predator.   The factors are not weighted.       No

 8   factor is required as the absolute for

 9   determination of one's status.     These factors

10   will now be reviewed.

11        One, mUltiple victims.     Yes, there was one

12   victim the first time.     There were two victims

13   during the second offense.

14        Two, was excessive force used to achieve

15   the offense?     No.

16        Three, nature of sexual contact.        It was

17   oral sex and anal sex.     There was evidence of

18   intent, request for pictures, showering,

19   cleaning the victim before sex, shaving the

20   older victim's genitals.

21        Four, relationship of -- number four,

22   relationship of defendant to victims.        He met

23   his first victim through the Internet, the

24   program SKOUT.     Defendant was about 41.     His
                                                Circulated 01/14/2015 10:52 AM
                                                                      11




 1   victim was 15.      Defendant was a stranger when

 2   he met his second victim who was 13.

 3        Number five, age of victim.       The older

 4   victim was 15 during the first sexual assault;

 5   16 during the second.      The younger victim was

 6   13 at the time of the offense.

 7        Six, unusual cruelty during commission of

 8   crime?    None.

 9        Seven, mental capacity of victims.          During

10   the first offense, the older victim was

11   considered unable to give informed consent due

12   to his age.       During the second offense, he was

13   considered able to give informed consent.            He

14   was 16.    The younger victim was considered

15   unable to given informed consent during the

16   offense due to his age.       He was 13.

17        There was no other evidence of mental

18   disability or disorder that would further

19   impair either victim's capacities to give

20   informed consent.

21        Eight -- so they are the facts of the

22   current offense.

23        Pursuant to the statute, statutory

24   requirement of the assessment number's next.
                                               Circulated 01/14/2015 10:52 AM
                                                                     12




 1   We go to prior offense history.     This defendant

 2   has no prior criminal record, no prior

 3   sentences.     That was eight and nine.

 4        Now, ten, sex offender treatment.

 5   Defendant has not successfully completed a

 6   approved sex offender treatment program.             That

 7   was number ten.

 8        Characteristics of the offender is the

 9   next area, offender age.     He was between 41 and

10   42 when these offenses occurred.     His sexual

11   interest in a 13 or 14 year old male is

12   deviant.     while an adult male's interest in a

13   15 year old is not deviant, acting on that

14   interest is also considered deviant behavior.

15   And sexual deviancy is the second of two

16   pathways to life persistent offending.

17        Number 12, use of drugs.     Both boys were

18   given alcohol at defendant's house.       The

19   younger victim reported that they received

20   three cups of wine.     This was from a spigot in

21   the refrigerator.

22        Thirteen, mental illness disability or

23   abnormality.     This is the key issue.    I    am

24   building a record, but this is where there was
                                             Circulated 01/14/2015 10:52 AM
                                                                   13




 1   disagreement.   There is much testimony from

 2   both doctors on this point.     Dr. Mapes stated

 3   that the defendant has had a sexual interest in

 4   two underage boys, and it occurred over a year

 5   and a half period.   Defendant was over 16 and

 6   more than five years older than his victims.

 7   As a result of his sexual interest and

 8   behavior, he has lost freedoms and employment.

 9        Dr. Mapes presented testimony and

10   supporting explanations as to his determination

11   that the defendant has the diagnosis of

12   paraphilia NOS with pedophilia features.

13        Dr. Atkins was of the opinion, based on

14   his review of the defendant, and his letter

15   critique of Dr. Mapes' report, that he would

16   identify the defendant as having a depressive

17   disorder NOS and alcohol dependence.     I will

18   discuss this further.

19        And then there are a few final categories.

20   Behavioral characteristics contributing to

21   conduct.   In the first offense with the older

22   victim, the defendant met and cultivated a

23   relationship with him online.     Later, he

24   initiated the first sexual encounter.     The
                                             Circulated 01/14/2015 10:52 AM
                                                                   14




 1   victim at that time was 14 and unable to give

 2   consent.    And in the more recent offense,     I

 3   need not go over that again, but it involved

 4   first a cell phone, then giving them alcohol,

 5   then shaving genitals.    None of these acts were

 6   necessary to commit offenses, as Dr. Mapes

 7   reported.    The acts would be consistent with an

 8   offender who was practiced either through

 9   actual experience or through fantasy.      And it

10   was his finding that shaving of the older

11   victim's genitals was consistent with an

12   offender who have an interest in younger

13   victims.

14        Additional factors associated with risk,

15   because the enumerated factors also request

16   factors that are supported in the assessment

17   field as reasonably related to the risk of

18   reoffense, and these are factors that Dr. Mapes

19   stated, a middle-aged man who selects underage

20   boy victims is at higher risk to reoffend than

21   one who selects underage female victims.        That

22   was 15.

23        Sixteen, defendant initiated the contact

24   with the older victim.    His in person contact
                                             Circulated 01/14/2015 10:52 AM
                                                                   15




 1   occurred when the older victim was vulnerable

 2   due to stress that he was suffering.

 3        Defendant requested pictures of the

 4   penises of the boys on the second offense and

 5   that fact pattern is consistent with grooming

 6   of victims.

 7        Dr. Mapes testified that paraphilia NOS

 8   with pedophilia features is considered a

 9   lifetime disorder, which can be treated but not

10   cured.     Symptoms are likely to wax and wane

11   across the lifespan.

12        Now, in further review of the testimony,

13   several key things are agreed to by both sides.

14   First, that the defendant was convicted of

15   sexually violent offenses; second, defendant's

16   actions met the criteria for predatory

17   behavior.     Both sides agreed to that third of

18   the two pathways to lifetime offending.

19   Neither side found that the defendant presented

20   chronic antisocial behavior pathway.

21        So that would leave the sexual deviancy

22   pathway.

23        Now, I am going to go over the discussion

24   of the experts.    Dr. Atkins testified.     He said
                                             Circulated 01/14/2015 10:52 AM
                                                                   16




 1   Dr. Mapes should have interviewed the

 2   defendant, and that you can't make an

 3   assessment without an interview.     This is a

 4   statutory analysis here.

 5        The Legislature has presented it to the

 6   courts.     And to say that the SOAB can't make

 7   the determination, 85 percent of the time

 8   because 85 percent of the defendants do not

 9   agree to be assessed, would effectively negate

10   the statute.

11        So I find that that is not a controlling

12   factor.

13        Dr. Atkins, in his report, said he was

14   aware the defendant has pled guilty to one

15   count of involuntary deviate sexual

16   intercourse.     He failed to list any of the

17   other charges.     I don't know if he was aware

18   that there were other charges, or if there was

19   only one.     The statutory sexual assault was

20   also a SOAB evaluation crime.

21        He indicated he reviewed the discovery

22   materials, but were not sure what they

23   consisted of.

24        Dr. Atkins said that as an adjunct to the
                                              Circulated 01/14/2015 10:52 AM
                                                                     17




 1   interviews, psychometric assessment was

 2   conducted through utilizing both objective and

 3   self-reporting instruments.   The testing that

 4   he is referring to including the Beck

 5   Depression Inventory BDI-ll; second, Minnesota

 6   Multiphasic Personality Inventory, MMPI-2; and

 7   the third is the Abel Assessment for Sexual

 8   Interest, AASI-III.   The Abel Assessment uses

 9   objective and subjective, that means

10   self-reporting data to a measure of one's

11   sexual interest to various stimuli.

12        And Dr. Atkins believes that this

13   defendant suffers from chronic depression.           His

14   opinion and diagnosis was pursuant to the

15   DSM-5.   It's his belief that the defendant

16   suffers from depressive disorder NOS and

17   alcohol dependence.

18        I do note that the SOAB does not use the

19   DSM-5.   It has not been approved.     I was not

20   presented evidence on whether that did or did

21   not affect these two diagnoses.      But I am aware

22   that there has been sweeping changes in the

23   DSM-5 versus the DSM-IV or DSM-IV-TR.       And

24   throughout his letter, Dr. Atkins continually
                                              Circulated 01/14/2015 10:52 AM
                                                                    18




 1   references the DSM-5 in his review and

 2   criticism of Dr. Mapes' report.

 3        He finds fault with Mapes conclusion of

 4   paraphilia NOS.    He says it can't be just that.

 5   And then he finds fault with his conclusion of

 6   pedophilia features.

 7        Regarding the DSM, Dr. Mapes testified

 8   that the SOAB has not adopted it, the DSM-5.

 9   There are several problems with it, including

10   legitimate questions raised as to whether it

11   will be admissible in court.

12        He testified that the Abel test used by

13   the defendant by the defense expert is not used

14   by the SOAB.    He knew the test well.   He

15   described it.     But the self-reporting involved

16   in the Abel test is an issue.     The Board

17   actually used it years ago, but they found

18   large numbers of offenders with known victims,

19   those offenders had, basically, skewed there

20   responses to the test.

21        The SOAB felt the Abel test was not

22   reliable and it was also not relevant for their

23   purposes.   It merely assesses sexual interest,

24   not sexual risk.    He did agree, Dr. Mapes did,
                                             Circulated 01/14/2015 10:52 AM
                                                                   19




 1   did that the Beck test assesses depression.

 2        Now, something that wasn't addressed to

 3   the court is what connection depression

 4   diagnoses have with those who come before the

 5   Court.    Because many, many defendants are

 6   currently suffering from depression when they

 7   are involved in their criminal cases.      It's

 8   very stressful.    The unknowns of their legal

 9   situation, what they stand to lose, job,

10   family,   freedom, chunks of their life, leads to

11   a large number of depression diagnoses with the

12   body of defendants pending trial.    And I know

13   that at the prison a good number,of the

14   prisoners are medicated for depression.

15        That wasn't addressed, but it's something

16   that, you know, can't say depression in a

17   vacuum.   And there was nothing presented by

18   either side saying if there was any connection

19   between depression and sexual acting out.         So I

20   don't find any connection.    No one has

21   presented such.    And I am not reading that in.

22   But it did -- it was something I noted.

23        Dr. Mapes also noted that Dr. Atkins

24   failed to review the 14 statutory criteria
                                            Circulated 01/14/2015 10:52 AM
                                                                  20




 1   required.   It's interesting to arrive at a

 2   decision here.   I just think that it's very

 3   good exercise to go through all of the

 4   statutory requirements, both those 14 and

 5   assessment and everything else.

 6        So that in focussing the Court on what the

 7   task is at hand, I'd have to realize what the

 8   parameters are of the test.   And knowing that,

 9   then review again the testimony of the experts.

10        We do have a legislatively constructed

11   analysis that must be completed.   Dr. Atkins

12   focussed on the diagnosis and referred to his

13   testing which Dr. Mapes has indicated, you

14   know, a good bit of it was not reliable and the

15   DSM-5 was not applicable, et cetera.

16        Dr. Mapes explained the paraphilia NOS is

17   widely used in the DSM-IV-TR, and is a common

18   diagnosis in the sex offender field.     I believe

19   that Dr. Atkins challenged this.

20        I have seen in my review of the cases and

21   affirmance of cases in which the diagnosis,

22   with superior Court affirmance, diagnosis of

23   paraphilia NOS, I have come across it in prior

24   SOAB hearings for SVP.   The pedophilia is an
                                             Circulated 01/14/2015 10:52 AM
                                                                   21




 1   interest in prepubescent children, but that's

 2   up to age 13, including age 13.    The shaving of

 3   the genitals indicates trying to rid the

 4   evidence of post-pubescence, according to Dr.

 5   Mapes.   That does make sense.

 6        I don't think that -- I don't think that

 7   there is any way that Dr. Atkins can get around

 8   the fact that there was a 13 year old child

 9   involved in the second offense.    And that child

10   appeared to be the definite target of the

11   defendant during that instance.    And that the

12   first offense involved the defendant finding a

13   young man who happened to be 14.     Then 15

14   let's see,   I might be getting the number

15   wrong -- 15 when he was met.     So you can't

16   change the ages of the victims just by saying

17   that the defendant prefers older adolescents

18   than adults.

19        The interest in the 13 year old, wanting

20   to shave the victims and successfully shaving

21   the older victim supports Dr. Mapes finding of

22   pedophilia feature, and that is why he didn't

23   call him, didn't assign full pedophilia because

24   of all the facts involved in both offenses.
                                             Circulated 01/14/2015 10:52 AM
                                                                   22




 1        In summary, I find Dr. Mapes very

 2   experienced, knowledgeable and very credible.

 3   Dr. Atkins reported the defendant's current

 4   sexual interest is an older adolescent and

 5   adult male.   That sounds awful convenient, but

 6   I don't find that the claim that he is focussed

 7   just on 15 to 17 year old adolescents and

 8   adults which comes from self-reporting is as

 9   helpful to the Court as just assessing what's

10   transpired here, which can't be changed by any                           !
                                                                              I
11   self-reporting.

12        We have to look at the defendant's recent

13   actions.

14        The other thing is he reported it as the

15   defendant's current sexual interest.     And I am

16   not sure what current means because these

17   assessments were done after the defendant had

18   been arrested, after he had met with his

19   attorney, after they decided to get an

20   evaluation.   And I don't know that that would

21   be the ideal time to be making such a

22   assessment.

23        And, again, Dr. Atkins' complaint with

24   paraphilia NOS said, at least, it should be
                                             Circulated 01/14/2015 10:52 AM
                                                                   23




 1   spelled out per the DSM-5.     But, once again,

 2   that is not what we're working with at this

 3   time.

 4           Dr. Mapes is very experienced and

 5   knowledgeable in the Sexual Offender Assessment

 6   that's done.     He is a very credible doctor.

 7   Dr. Atkins is also a very qualified expert with

 8   experience.     But to the extent the testimony

 9   between the experts conflicts, I find

10   Dr. Mapes' testimony, reasoning and analysis to

11   be more credible.

12           Based upon all of the above, I find that

13   defendant has a mental abnormality or

14   personality disorder.     He has a congenital or

15   acquired condition which is the impetus to his

16   sexual offending.

17           I find that he has paraphilia NOS with

18   pedophilia features.     This diagnosis is

19   considered a lifetime disorder, which can be

20   treated, but not cured.

21           Therefore, the Commonwealth has, by clear

22   and convincing evidence, met its burden of

23   proof in establishing the defendant's mental

24   abnormality slash personality disorder makes
                                                 Circulated 01/14/2015 10:52 AM
                                                                      24




 1   him likely to engage in predatory sexually

 2   violent offenses, and that he is likely to

 3   reoffend.   Therefore, based on the factors

 4   outlined in 42 Section 9799.24, I find by clear

 5   and convincing evidence that the defendant is a

 6   sexually violent predator.

 7        Now that I found that, I have to make sure

 8   that the defendant is aware of his rights.

 9        I know that the defendant entered a guilty

10   plea colloquy form.        There is nothing attached

11   to the colloquy form.        That is different from a

12   straight guilty plea form.        I know that we went

13   over a registration notification here.

14        MR. BAYLARIAN:        That should all be in the

15   file, your Honor.

16        THE COURT:     Yes.     Right here.   I think

17   that it's -- how long is his reporting?

18        MR. BAYLARIAN:        Lifetime.

19        THE COURT:     Lifetime.

20        This notification requirement here had to

21   do with your conviction of a sexually violent

22   offense, sir.     What I am going to go over with

23   you now are your additional registration

24   requirements as a sexually violent predator.